FILED
                            NOT FOR PUBLICATION                             OCT 02 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-50453

               Plaintiff - Appellee,             D.C. No. 2:03-cr-00407-R

  v.
                                                 MEMORANDUM *
CALVIN TYRONE COMBS,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     Manuel L. Real, District Judge, Presiding

                           Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Calvin Tyrone Combs appeals from the district court’s judgment and

challenges the 12-month custodial sentence and 28-month term of supervised

release imposed upon revocation of supervised release. We have jurisdiction under

28 U.S.C. § 1291, and we vacate and remand for resentencing.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Combs contends that the district court procedurally erred by failing to

calculate the Guidelines range and by failing to explain the sentence imposed.

Because the record supports Combs’s contentions, we remand for further

proceedings. Upon remand, the court shall calculate the applicable Guidelines

range and explain the sentence in light of Combs’s arguments and the applicable

18 U.S.C. § 3553(a) sentencing factors.

      In light of our decision, we do not reach the question of whether Combs’s

sentence is substantively reasonable.

      VACATED and REMANDED for resentencing.




                                          2                                     12-50453